             Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 1 of 28




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 CHAD GELLNER, MATTHEW RUFO, and                          Case No.:
 MELVYN KLEIN, Derivatively On Behalf Of
 TILRAY, INC.,
                                                          VERIFIED STOCKHOLDER
                          Plaintiffs,                     DERIVATIVE COMPLAINT

            v.
 BRENDAN KENNEDY, MICHAEL                                 JURY TRIAL DEMANDED
 AUERBACH, REBEKAH DOPP, MARYSCOTT
 GREENWOOD, CHRISTINE ST. CLARE, AND
 MARK CASTANEDA,

                          Defendants,

 TILRAY, INC.,

                         Nominal Defendant.



       Plaintiff Chad Gellner, Matthew Rufo and Melvyn Klein (“Plaintiffs”), derivatively and on

behalf of Tilray, Inc. (“Tilray” or the “Company”), by Plaintiffs’ undersigned attorneys, for

Plaintiffs complaint against Defendants, alleges the following based upon personal knowledge as

to Plaintiffs and Plaintiffs’ own acts, and information and belief as to all other matters, based upon,

among other things, the investigation conducted by and through Plaintiffs’ attorneys, which included

a review of Defendants’ public documents, conference calls and announcements made by

Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and press

releases published by and regarding Tilray, Company press releases and conference call

transcripts, and media reports about the Company. Plaintiffs believe that substantial additional

evidentiary support will exist for the allegations set forth herein after a reasonable opportunity for

discovery.

I.     NATURE OF THE ACTION
            Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 2 of 28




       1.         This is a shareholder derivative action brought in the right, and for the benefit, of

Tilray against certain of its officers and directors seeking to remedy the Individual Defendants’

(defined below) breach of fiduciary duties, waste of corporate assets, unjust enrichment, and

violations of Section 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”) that occurred

between November 2, 2017 through the present (the “Relevant Period”) and have caused

substantial harm to the Company.

       2.         The Company was founded in 2013 and is headquartered in Toronto, Ontario. The

Company engages in the research, cultivation, processing, and distribution of medical cannabis.

The Company offers its products to patients, physicians, pharmacies, governments, and hospitals,

and to researchers for commercial purposes, as well as compassionate access and clinical research

applications.

       3.         On January 15, 2019, the Company issued a press release announcing entry into a

marketing and revenue sharing agreement with Authentic Brands Group (“ABG”), “an owner of a

portfolio of global lifestyle and entertainment brands” (the “ABG Agreement”).

       4.         Throughout the Relevant Period, Defendants made materially false and misleading

statements regarding the Company’s business, operational and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) the purported

advantages of the ABG Agreement were significantly overstated; (ii) the underperformance of the

ABG Agreement would foreseeably have a significant impact on the Company’s financial results;

and (iii) as a result, the Company’s public statements were materially false and misleading at all

relevant times.

       5.         On March 2, 2020, Tilray issued a press release announcing the Company’s

financial results for the fourth quarter and full year 2019. Among other results, the Company
            Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 3 of 28




reported a net loss for the year of $321.2 million, or $3.20 per share, compared to $67.7 million,

or $0.82 per share, for 2018. In addition, the Company disclosed that it “recorded non-cash

charges of $112.1 million related to impairment of the Authentic Brands Group LLC (‘ABG’)

agreement as well as $68.6 million in inventory reserves.”

       6.      On this news, the Company’s stock price fell $2.33 per share, or 15.18%, to close

at $13.02 per share on March 3, 2020.

II.    JURISDICTION AND VENUE

       7.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 in that this

Complaint states a federal question: violations of Sections 10(b) of the Exchange Act. This Court

has supplemental jurisdiction over the state law claims asserted herein pursuant to 28 U.S.C. §

1367(a). This action is not a collusive one to confer jurisdiction on a court of the United States

which it would not otherwise have.

       8.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because

the Company is incorporated in this District, a substantial portion of the transactions and wrongs,

complained of herein occurred in this District, and the Defendants have received substantial

compensation in this District by engaging in numerous activities that had an effect in this District.

III.   PARTIES

       A.      Plaintiffs

       9.      Plaintiff Chad Gellner is a current stockholder of the Company and intends to retain

ownership of said shares through the prosecution of the instant matter.

       10.     Plaintiff Matthew Rufo is a current stockholder of the Company and intends to

retain ownership of said shares through the prosecution of the instant matter.

       11.     Plaintiff Melvyn Klein is a current stockholder of the Company and intends to retain
            Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 4 of 28




ownership of said shares through the prosecution of the instant matter.

       B.      Nominal Defendant

       12.     Defendant Tilray is incorporated in Delaware and the Company’s principal

executive offices are located at 1100 Maughan Road, Nanaimo, British Columbia, Canada.

Tilray’s common stock trades on the NASDAQ under the ticker symbol “TLRY.”

       C.      Directors

       13.     Defendant Brendan Kennedy (“Kennedy”) is the President, Chief Executive

Officer (“CEO”) and Director of the Company. Defendant Kennedy has served as the Company’s

President and CEO and member of the Board of Directors (“Board”) since January 2018 and has

served as the CEO and member of the Board of the Company’s subsidiary, Tilray Canada Ltd.,

since 2016. In addition, Defendant Kennedy sold 643,000 shares of Tilray common stock during

the Relevant Period.

       14.     Defendant Michael Auerbach (“Auerbach”) has served as a member of the Board

since February 2018.

       15.     Defendant Rebekah Dopp (“Dopp”) has served as a member of the Board since

May 2018. Defendant Dopp is a member of the Audit Committee and Nominating and Corporate

Governance Committee. She is also the Chair of the Compensation Committee.

       16.     Defendant Maryscott Greenwood (“Greenwood”) has served as a member of the

Board since May 2018. Defendant Greenwood is a member of the Audit Committee and the

Compensation Committee. She is also the Chair of the Nominating and Corporate Governance

Committee.

       17.     Defendant Christine St. Clare (“St. Clare’) has served as a member of the Board

since June 2018. Defendant St. Clare is Chair of the Audit Committee. She is also a member of
           Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 5 of 28




the Compensation Committee and the Nominating and Corporate Governance Committee.

        18.     Defendants Kennedy, Auerbach, Dopp, Greenwood, and St. Clare are collectively

hereinafter referred to as the “Director Defendants.”

        19.     The Directors Defendants breached their duties to the Company by making or

causing the Company to make false statements that artificially inflated the price of Tilray securities

during the Relevant Period.       The Director Defendants, because of their positions with the

Company, possessed the power and authority to control the contents of Tilray’s quarterly reports,

press releases, and presentations to securities analysts, money and portfolio managers, and

institutional investors, i.e., the market.

Officer Defendant

        20.     Defendant Mark Castaneda (“Castaneda”) has served at all relevant times as the

Chief Financial Officer (“CFO”) and Treasurer of the Company. Defendant Castaneda sold

80,000 shares of Tilray common stock during the Relevant Period.

                            THE AUDIT COMMITTEE CHARTER

        21.     The Audit Committee Charter states in relevant part:

        PURPOSE AND POLICY

        The primary purpose of the Audit Committee (the “Committee”) shall be to act on
        behalf of the Company’s Board of Directors (the “Board”) in fulfilling the Board’s
        oversight responsibilities with respect to the Company’s corporate accounting and
        financial reporting processes, systems of internal control over financial reporting
        and audits of financial statements, as well as the quality and integrity of the
        Company’s financial statements and reports and the qualifications, independence
        and performance of the registered public accounting firm or firms engaged as the
        Company’s independent outside auditors for the purpose of preparing or issuing an
        audit report or performing audit services (the “Auditors”). The operation of the
        Committee shall be subject to the Bylaws of the Company as in effect from time to
        time and Section 141 of the Delaware General Corporation Law.

        The policy of the Committee, in discharging these obligations, shall be to maintain
        and foster an open avenue of communication among the Committee and the
     Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 6 of 28




Auditors, the Company’s financial management.

                                    *    *    *

RESPONSIBILITIES

The Committee shall oversee the Company’s financial reporting process on behalf
of the Board, shall have direct responsibility for the appointment, compensation,
retention and oversight of the work of the Auditors and any other registered public
accounting firm engaged for the purpose of performing other review or attest
services for the Company. The Auditors and each such other registered public
accounting firm shall report directly and be accountable to the Committee. The
Committee’s functions and procedures should remain flexible to address changing
circumstances most effectively. To implement the Committee’s purpose and policy,
the Committee shall be charged with the following functions and processes with
the understanding, however, that the Committee may supplement or (except as
otherwise required by applicable laws or rules) deviate from these activities as
appropriate under the circumstances:

1.      Evaluation and Retention of Auditors. To evaluate the performance of the
        Auditors, to assess their qualifications (including their internal quality-
        control procedures and any material issues raised by that firm’s most recent
        internal quality-control review or any investigations by regulatory
        authorities) and to determine whether to retain, or to terminate, the
        engagement of the existing Auditors, or to appoint and engage a different
        independent registered public accounting firm.

2.      Communication Prior to Engagement. Prior to engagement of any
        prospective Auditors, to review a written disclosure by the prospective
        Auditors of all relationships between the prospective Auditors, or their
        affiliates, and the Company, or persons in financial oversight roles at the
        Company, that may reasonably be thought to bear on independence, and to
        discuss with the prospective Auditors the potential effects of such
        relationships on the independence of the prospective Auditors, consistent
        with Ethics and Independence Rule 3526, Communication with Audit
        Committees Concerning Independence (“Rule 3526”), of the Public
        Company Accounting Oversight Board (United States) (the “PCAOB”).

3.      Approval of Audit Engagements. To determine and approve engagements
        of the Auditors, prior to commencement of such engagements, to perform
        all proposed audit, review and attest services, including the scope of and
        plans for the audit, the compensation to be paid, at the Company’s expense,
        to the Auditors and the negotiation on behalf of the Company, of the
        Auditors’ engagement letters, which approval may be pursuant to
        preapproval policies and procedures established by the Committee
        consistent with applicable laws and rules, including the delegation of
     Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 7 of 28




        preapproval authority to one or more Committee members so long as any
        such preapproval decisions are presented to the full Committee at the next
        scheduled meeting.

4.      Approval of Non-Audit Services. To determine and approve engagements
        of the Auditors, prior to commencement of such engagements (unless in
        compliance with exceptions available under applicable laws and rules
        related to immaterial aggregate amounts of services), to perform any
        proposed permissible non-audit services, including the scope of the service
        and the compensation to be paid therefor, at the Company’s expense, which
        approval may be pursuant to preapproval policies and procedures
        established by the Committee consistent with applicable laws and rules,
        including the delegation of preapproval authority to one or more Committee
        members so long as any such preapproval decisions are presented to the full
        Committee at the next scheduled meeting.

5.      Audit Partner Rotation. To monitor the rotation of the partners of the
        Auditors on the Company’s audit engagement team as required by
        applicable laws and rules and to consider periodically and, if deemed
        appropriate, adopt a policy regarding rotation of auditing firms.

6.      Auditor Independence. At least annually, consistent with Rule 3526, to
        receive and review written disclosures from the Auditors delineating all
        relationships between the Auditors, or their affiliates, and the Company, or
        persons in financial oversight roles at the Company, that may reasonably be
        thought to bear on independence and a letter from the Auditors affirming
        their independence, to consider and discuss with the Auditors any potential
        effects of any such relationships on the independence of the Auditors as
        well as any compensation or services that could affect the Auditors’
        objectivity and independence, and to assess and otherwise take appropriate
        action to oversee the independence of the Auditors.

7.      Former Employees of Auditors. To consider and, if deemed appropriate,
        adopt clear policies regarding Committee preapproval of employment by
        the Company of individuals employed or formerly employed by the
        Company’s Auditors and engaged on the Company’s account.

8.      Audited Financial Statement Review. To review, upon completion of the
        audit, the financial statements proposed to be included in the Company’s
        Annual Report on Form 10-K to be filed with the Securities and Exchange
        Commission and to recommend whether or not such financial statements
        should be so included.

9.      Annual Audit Results. To review with management and the Auditors, the
        results of the annual audit, including the Auditors’ assessment of the
        quality, not just acceptability, of the Company’s accounting principles and
  Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 8 of 28




      practices, the Auditors’ views about qualitative aspects of the Company’s
      significant accounting practices, the reasonableness of significant
      judgments and estimates (including material changes in estimates), all
      known and likely misstatements identified during the audit (other than those
      the Auditors believe to be trivial), the adequacy of the disclosures in the
      financial statements and any other matters required to be communicated to
      the Committee by the Auditors under the standards of the PCAOB.

10.   Auditor Communications. At least annually, to discuss with the Auditors
      the matters required to be discussed by Auditing Standard 1301,
      Communications with Audit Committees, as adopted by the PCAOB
      (including any successor rule adopted by the PCAOB).

11.   Quarterly Results. To review with management and the Auditors, as
      appropriate, the results of the Auditors’ review of the Company’s quarterly
      financial statements, prior to public disclosure of quarterly financial
      information, if practicable, or filing with the Securities and Exchange
      Commission of the Company’s Quarterly Report on Form 10-Q, and any
      other matters required to be communicated to the Committee by the
      Auditors under standards of the PCAOB.

12.   Management’s Discussion and Analysis. To review with management and
      the Auditors, as appropriate, the Company’s disclosures contained under the
      caption “Management’s Discussion and Analysis of Financial Condition
      and Results of Operations” in its periodic reports to be filed with the
      Securities and Exchange Commission.

13.   Press Releases. To review with management and the Auditors, as
      appropriate, earnings press releases, as well as the substance of financial
      information and earnings guidance provided to analysts and ratings
      agencies, which discussions may be general discussions of the type of
      information to be disclosed or the type of presentation to be made. The
      Chair of the Committee may represent the entire Committee for purposes of
      this discussion.
14.   Accounting Principles and Policies. To review with management and the
      Auditors, as appropriate, significant issues that arise regarding accounting
      principles and financial statement presentation, including critical
      accounting policies and practices, alternative accounting policies available
      under generally accepted accounting principles (“GAAP”) related to
      material items discussed with management, the potential impact on the
      Company’s financial statements of off-balance sheet structures and any
      other significant reporting issues and judgments, significant regulatory,
      legal and accounting initiatives or developments that may have a material
      impact on the Company’s financial statements.

15.   Risk Assessment and Management. To review and discuss with
  Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 9 of 28




      management and, as appropriate, the Auditors the Company’s major
      financial risk exposures and the steps taken by management to monitor and
      control these exposures.

16.   Management Cooperation with Audit. To evaluate the cooperation received
      by the Auditors during their audit examination, including any significant
      difficulties encountered during the audit or any restrictions on the scope of
      their activities or access to required records, data and information and,
      whether or not resolved, significant disagreements with management and
      management’s response, if any.

17.   Management Letters. To review with the Auditors and, if appropriate,
      management, any “management” or “internal control” letter issued or, to
      the extent practicable, proposed to be issued by the Auditors and
      management’s response, if any, to such letter, as well as any additional
      material written communications between the Auditors and management.

18.   National Office Communications. To review with the Auditors, as
      appropriate, communications between the audit team and the Auditors’
      national office with respect to accounting or auditing issues presented by
      the engagement.

19.   Disagreements Between Auditors and Management. To review with
      management and the Auditors, or any other registered public accounting
      firm engaged to perform review or attest services, any conflicts or
      disagreements between management and the Auditors, or such other
      accounting firm, whether or not resolved, regarding financial reporting,
      accounting practices or policies or other matters, that individually or in the
      aggregate could be significant to the Company’s financial statements or the
      Auditors’ report, and to resolve any conflicts or disagreements regarding
      financial reporting.

20.   Internal Control Over Financial Reporting. To confer with management and
      the Auditors, as appropriate, regarding the scope, adequacy and
      effectiveness of internal control over financial reporting including any
      special audit steps taken in the event of material control deficiencies.

21.   Separate Sessions. Periodically, to meet in separate sessions with the
      Auditors, as appropriate, and management to discuss any matters that the
      Committee, the Auditors or management believe should be discussed
      privately with the Committee.

22.   Correspondence with Regulators. To consider and review with
      management, the Auditors, outside counsel, as appropriate, and any special
      counsel, separate accounting firm or other consultants and advisors as the
      Committee deems appropriate, any correspondence with regulators or
  Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 10 of 28




      governmental agencies and any published reports that raise material issues
      regarding the Company’s financial statements or accounting policies.

23.   Complaint Procedures. To establish procedures, when and as required by
      applicable laws and rules, for the receipt, retention and treatment of
      complaints received by the Company regarding accounting, internal
      accounting controls or auditing matters and the confidential and anonymous
      submission by employees of concerns regarding questionable accounting or
      auditing matters.

24.   Engagement of Registered Public Accounting Firms. To determine and
      approve engagements of any registered public accounting firm (in addition
      to the Auditors), prior to commencement of such engagements, to perform
      any other review or attest service, including the compensation to be paid, at
      the Company’s expense, to such firm and the negotiation and execution, on
      behalf of the Company, of such firm’s engagement letter, which approval
      may be pursuant to preapproval policies and procedures, including the
      delegation of preapproval authority to one or more Committee members, so
      long as any such preapproval decisions are presented to the full Committee
      at the next scheduled meeting.

25.   Ethical Compliance. To review the results of management’s efforts to
      Monitor compliance with the Company’s programs and policies designed
      to ensure adherence to applicable laws and rules, including review and
      oversight of related-party transactions as required by Nasdaq rules.

26.   Investigations. To investigate any matter brought to the attention of the
      Committee within the scope of its duties if, in the judgment of the
      Committee, such investigation is necessary or appropriate.

27.   Proxy Report. To prepare the report required by the rules of the Securities
      and Exchange Commission to be included in the Company’s annual proxy
      statement.

28.   Annual Charter Review. To review and assess the adequacy of this charter
      annually and recommend any proposed changes to the Board for approval.

29.   Report to Board. To report to the Board of Directors with respect to material
      issues that arise regarding the quality or integrity of the Company’s
      financial statements, the Company’s compliance with legal or regulatory
      requirements, the performance or independence of the Auditors or such
      other matters as the Committee deems appropriate from time to time or
      whenever it shall be called upon to do so.

30.   Insurance Coverage. The Committee shall review and establish appropriate
      insurance coverage for the Company’s directors and executive officers.
          Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 11 of 28




       31.     Annual Committee Evaluation. To conduct an annual evaluation of the
               performance of the Committee.

       32.     General Authority. To perform such other functions and to have such
               powers as may be necessary or appropriate in the efficient and lawful
               discharge of the foregoing.

       It shall be the responsibility of management to prepare the Company’s financial
       statements and periodic reports and the responsibility of the Auditors to audit those
       financial statements. These functions shall not be the responsibility of the
       Committee, nor shall it be the Committee’s responsibility to ensure that the
       financial statements or periodic reports are complete and accurate, conform to
       GAAP or otherwise comply with applicable laws.

IV.    SUBSTANTIVE ALLEGATIONS

       A.      Background

       22.     The Company engages in the research, cultivation, processing, and distribution of

medical cannabis. The Company offers its products to patients, physicians, pharmacies,

governments, and hospitals, and to researchers for commercial purposes, as well as compassionate

access and clinical research applications.

               MATERIALLY FALSE AND MISLEADING STATEMENTS
                   ISSUED DURING THE RELEVANT PERIOD

       23.     On January 15, 2019, Defendants caused the Company to issue a press release

reporting its entry into the ABG Agreement. The press release stated in relevant part:

       NANAIMO, British Columbia -- (BUSINESS WIRE) -- Today, Tilray, Inc.
       (NASDAQ: TLRY), a global pioneer in cannabis production and distribution, and
       Authentic Brands Group (ABG), an owner of a portfolio of global lifestyle and
       entertainment brands, announced that they have signed a long-term revenue sharing
       agreement to market and distribute a portfolio of consumer cannabis products within
       ABG’s brand portfolio in jurisdictions where regulations permit.

       As the owner of more than 50 brands, ABG builds value by partnering with an
       expansive network of best-in-class manufacturers, operators and retailers. With a
       global retail footprint of over 100,000 points of sale and more than 4,500 branded
       freestanding stores and shop-in-shops, ABG’s portfolio generates approximately
       US$9 billion in retail sales annually. Reaching nearly 250 million social media
         Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 12 of 28




       followers across key digital platforms, ABG’s robust marketing arm drives growth
       and engagement for its portfolio, including connecting its brands with over 150
       million targeted followers through Winston, its proprietary micro-influencer
       network.

       Under the terms of the agreement:

             •   The parties will leverage ABG’s portfolio of brands to develop, market and
                 distribute consumer cannabis products across the world, as and where legal,
                 with an immediate focus on opportunities, including CBD, in Canada and the
                 U.S. subject to applicable and brand appropriate regulations.

             •   Tilray will be the preferred supplier of active cannabinoid ingredients for
                 such products.

             •   Tilray will initially pay to ABG US$100 million and up to US$250 million
                 in cash and stock, subject to the achievement of certain commercial and/or
                 regulatory milestones.

             •   Tilray will have the right to receive up to 49% of the net revenue from
                 cannabis products bearing ABG brands, with a guaranteed minimum
                 payment of up to US$10 million annually for 10 years, subject to certain
                 commercial and/or regulatory milestones.

             •   Through this agreement, ABG and Tilray join forces at the intersection of
                 science and brand to connect consumers with innovative health and
                 wellness products suited to their many lifestyle needs.

       “We are thrilled to partner with ABG, a global leader known for expertly managing
       and marketing an owned portfolio of iconic brands,” said Brendan Kennedy, Tilray
       President and CEO. “As we work to expand Tilray’s global presence, this
       agreement leverages our complementary strengths and will be accretive to our
       shareholders as we reach new consumers across the entertainment, fashion, beauty,
       home and health and wellness sectors. We look forward to working with ABG to
       bring unique and sought-after branded cannabis products to the marketplace.”
       Daniel W. Dienst, ABG Executive Vice Chairman, said, “Tilray’s unyielding focus
       on science, product quality, operational excellence and innovation has allowed
       them to quickly emerge as a leader in the cannabis industry. We see extraordinary
       potential for cannabis in the fast-growing health and wellness category –
       particularly for CBD products in the United States and around the world - and are
       excited about this long-term partnership.”

       24.       On March 18, 2019, Defendants caused the Company to issue a press release

reporting its financial results for the full year of 2018. The press release touted the Company’s
            Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 13 of 28




entry into the ABG Agreement, describing it as one of the Company’s “Business Highlights” for

the year:

       [Tilray] [a]nnounced a long-term revenue sharing agreement with Authentic
       Brands Group (“ABG”) to leverage their portfolio of brands and develop, market
       and distribute consumer cannabis products across the world. This global
       partnership will focus on CBD products in the United States and THC/CBD
       products in Canada, and elsewhere as regulations permit.

       25.      On March 25, 2019, Defendants caused the Company to file an Annual Report on

Form 10-K with the SEC, reporting the Company’s financial and operating results for the year

ended December 31, 2018 (the “2019 10-K”). With respect to the ABG Agreement, the 2019

Form 10-K stated:

       [Tilray] currently ha[s], and may expand the scope of, and may in the future enter
       into, strategic alliances with third parties that we believe will complement or
       augment our existing business. Examples of such strategic alliances include our
       agreement with Sandoz AG, joint venture with AB InBev and partnership with
       ABG. [Emphases added].

       26.      On May 14, 2019, Defendants caused the Company to issue a press release reporting

its financial results for the first quarter of 2019. The press release touted the Company’s entry into

the ABG Agreement, describing it as one of the Company’s “Business Highlights” for the quarter:

       [Tilray] [c]ompleted a long-term revenue sharing agreement with Authentic Brands
       Group (ABG) to leverage their portfolio of brands and develop, market and
       distribute consumer cannabis products across the world. The partnership will
       initially focus on CBD products in the U.S. and THC/CBD products in Canada and
       expand globally as regulations permit.

       27.      That same day, the Company hosted an earnings call with investors and analysts, in

which management again touted the strength of ABG’s portfolio and the purported benefits of the

ABG Agreement, stating that “[o]ur strategic partnership with Authentic Brands Group (ABG)

announced in January will leverage ABG’s portfolio of more than 50 of the world’s most iconic

brands, as well as their North American distribution network.” The transcript went on to say,
          Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 14 of 28




“[w]ith Manitoba, Authentic Brands Group, and Live Well, we believe we are well-positioned

for long-term leadership in the market.” (Emphases added).

       28.     On May 15, 2019, Defendants caused the Company to file a Quarterly Report on

Form 10-Q with the SEC, reporting the Company’s financial and operating results for the quarter

ended March 31, 2019 (the “Q1 2019 10-Q”). With respect to the ABG Agreement, the Q1 2019

10-Q stated in relevant part:

       [Tilray] currently ha[s], and may expand the scope of, and may in the future enter
       into, strategic alliances with third parties that we believe will complement or
       augment our existing business. Examples of such strategic alliances include our
       agreement with Sandoz AG, joint venture with AB InBev and partnership with
       ABG. [Emphases added].

       29.     On August 13, 2019, Defendants caused the Company to file a Quarterly Report on

Form 10-Q with the SEC, reporting the Company’s financial and operating results for the quarter

ended June 30, 2019 (the “Q2 2019 10-Q”). With respect to the ABG Agreement, the Q2 2019

10-Q stated:

       [Tilray] currently ha[s], and may expand or reduce the scope of, and may in the
       future enter into, strategic alliances with third parties that we believe will
       complement or augment our existing business. Examples of such strategic alliances
       include our agreement with Sandoz AG, joint venture with AB InBev and
       partnership with ABG. [Emphases added].

       30.     That same day, the Company hosted an earnings call with investors and analysts, in

which management again touted the strength of ABG’s portfolio and highlighted the purported

progress of the Company’s partnership with ABG, stating in relevant part:

       [Tilray’s] strategic partnership with Authentic Brands Group which we
       announced in Q1 continues to build momentum with our first product launch
       planned for the second half of the year in the United States. The ABG partnership
       is the first of its kind deal leveraging ABG’s portfolio of more than 50 of the world’s
       more iconic brands for the global CBD market.

                                               ***
          Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 15 of 28




       [Tilray’s] strategy to capitalize on the estimated $22 billion hemp-derived CBD
       industry in the United States is centered on building a portfolio of trusted brands.
       With Manitoba Harvest as our foundation, we will continue to add to our portfolio
       whether it be via acquisitions such as Smith & Sinclair, partnerships such as
       Authentic Brands Group, or by building our own brands. [Emphases added].

       31.     On November 12, 2019, the Company hosted an earnings call with investors and

analysts, in which management lauded the ABG Agreement, calling it one of the Company’s

“pillars of growth” and an “important business driver,” and stated that the strategic partnership will

“expedite [the Company’s] entry into the THC market when legally permitted to do so.”

       32.     On November 13, 2019, Defendants caused the Company to file a Quarterly Report

on Form 10-Q with the SEC, reporting the Company’s financial and operating results for the quarter

ended September 30, 2019 (the “Q3 2019 10-Q”). With respect to the ABG Agreement, the Q3

2019 10-Q stated:

       [Tilray] currently ha[s], and may expand or reduce the scope of, and may in the
       future enter into, strategic alliances with third parties that we believe will
       complement or augment our existing business. Examples of such strategic alliances
       include our agreement with Sandoz AG, joint venture with AB InBev and
       partnership with ABG. [Emphases added].

       33.     The statements referenced above were materially false and misleading because

Defendants made false and/or misleading statements, as well as failed to disclose material adverse

facts about the Company’s business, operational and compliance policies.                Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) the purported

advantages of the ABG Agreement were significantly overstated; (ii) the underperformance of the

ABG Agreement would foreseeably have a significant impact on the Company’s financial results;

and (iii) as a result, Defendants caused the Company’s public statements to be materially false and

misleading at all relevant times.

                                    THE TRUTH EMERGES
          Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 16 of 28




       34.     On March 2, 2020, Defendants caused the Company to issue a press release

announcing the Company’s financial results for the fourth quarter and full year 2019. Among

other results, the Company reported a net loss for the year of $321.2 million, or $3.20 per share,

compared to $67.7 million, or $0.82 per share, for 2018. In addition, the Company disclosed that

it “recorded non-cash charges of $112.1 million related to impairment of the Authentic Brands

Group LLC (‘ABG’) agreement as well as $68.6 million in inventory reserves.”

       35.     On this news, the Company’s stock price fell $2.33 per share, or 15.18%, to close

at $13.02 per share on March 3, 2020.

                        DUTIES OF THE DIRECTOR DEFENDANTS

       36.     By reason of their positions as officers and/or directors of the Company, and

because of their ability to control the business and corporate affairs of the Company, the Director

Defendants owed the Company and its investors the fiduciary obligations of trust, loyalty, and

good faith. The obligations required the Director Defendants to use their utmost abilities to control

and manage the Company in an honest and lawful manner. The Director Defendants were and are

required to act in furtherance of the best interests of the Company and its investors.

       37.     Each director of the Company owes to the Company and its investors the fiduciary

duty to exercise loyalty, good faith, and diligence in the administration of the affairs of the

Company and in the use and preservation of its property and assets. In addition, as officers and/or

directors of a publicly held company, the Director Defendants had a duty to promptly disseminate

accurate and truthful information regarding the Company’s operations, finances, and financial

condition, as well as present and future business prospects, so that the market price of the

Company’s stock would be based on truthful and accurate information.
         Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 17 of 28




       38.     To discharge their duties, the officers and directors of the Company were required

to exercise reasonable and prudent supervision over the management, policies, practices, and

controls of the affairs of the Company. By virtue of such duties, the officers and directors of the

Company were required to, among other things:

               (a)         ensure that the Company complied with its legal obligations and

       requirements, including acting only within the scope of its legal authority and

       disseminating truthful and accurate statements to the SEC and the investing public;

               (b)         conduct the affairs of the Company in an efficient, businesslike manner

       so as to make it possible to provide the highest quality performance of its business, to avoid

       wasting the Company’s assets, and to maximize the value of the Company’s stock;

               (c)         properly and accurately guide investors and analysts as to the true

       financial condition of the Company at any given time, including making accurate

       statements about the Company’s business prospects, and ensuring that the Company

       maintained an adequate system of financial controls such that the Company’s financial

       reporting would be true and accurate at all times;

               (d)         remain informed as to how the Company conducted its operations, and,

       upon receipt of notice or information of imprudent or unsound conditions or practices,

       make reasonable inquiries in connection therewith, take steps to correct such conditions or

       practices, and make such disclosures as necessary to comply with federal and state

       securities laws;

               (e)         ensure that the Company was operated in a diligent, honest, and

       prudent manner in compliance with all applicable federal, state and local laws, and rules

       and regulations; and
              Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 18 of 28




                  (f)         ensure that all decisions were the product of independent business

        judgment and not the result of outside influences or entrenchment motives.

        39.       Each Director Defendant, by virtue of his or her position as a director and/or officer,

owed to the Company and to its shareholders the fiduciary duties of loyalty, good faith, and the

exercise of due care and diligence in the management and administration of the affairs of the

Company, as well as in the use and preservation of its property and assets. The conduct of the

Director Defendants complained of herein involves a knowing and culpable violation of their

obligations as directors and officers of the Company, the absence of good faith on their part, and

a reckless disregard for their duties to the Company and its shareholders that the Director

Defendants were aware, or should have been aware, posed a risk of serious injury to the Company.

        40.       The Director Defendants breached their duties of loyalty and good faith by causing

the Company to issue false and misleading statements concerning the business results and

prospects of the Company. As a result, the Company has expended, and will continue to expend,

significant sums of money related to investigations and lawsuits.

                   DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

        41.       Plaintiffs bring this action derivatively in the right and for the benefit of the

Company to redress injuries suffered and to be suffered as a direct and proximate result of the

breaches of fiduciary duties and gross mismanagement by the Director Defendants.

        42.       Plaintiffs will adequately and fairly represent the interests of the Company in

enforcing and prosecuting its rights and retained counsel competent and experienced in derivative

litigation.

        43.       Plaintiffs are current owners of the Company stock and have continuously been an

owners of Company stock during all times relevant to the Director Defendants’ wrongful course
          Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 19 of 28




of conduct alleged herein. Plaintiffs understand their obligation to hold stock throughout the

duration of this action and are prepared to do so.

        44.     During the illegal and wrongful course of conduct at the Company and through the

present, the Board consisted of the Director Defendants. Because of the facts set forth throughout

this Complaint, demand on the Company Board to institute this action is not necessary because

such a demand would have been a futile and useless act.

        45.     The Director Defendants either knew or should have known of the false and

misleading statements that were issued on the Company’s behalf and took no steps in a good faith

effort to prevent or remedy that situation.

        46.     The Director Defendants (or at the very least a majority of them) cannot exercise

independent objective judgment about whether to bring this action or whether to vigorously

prosecute this action. For the reasons that follow, and for reasons detailed elsewhere in this

complaint, Plaintiffs have not made (and should be excused from making) a pre-filing demand on

the Board to initiate this action because making a demand would be a futile and useless act.

        47.     Each of the Director Defendants approved and/or permitted the wrongs alleged

herein to have occurred and participated in efforts to conceal or disguise those wrongs from the

Company’s stockholders or recklessly and/or with gross negligence disregarded the wrongs

complained of herein and are therefore not disinterested parties.

        48.     Each of the Director Defendants authorized and/or permitted the false statements

to be disseminated directly to the public and made available and distributed to shareholders,

authorized and/or permitted the issuance of various false and misleading statements, and are

principal beneficiaries of the wrongdoing alleged herein, and thus, could not fairly and fully

prosecute such a suit even if they instituted it.
          Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 20 of 28




       49.     Additionally, each of the Director Defendants received payments, benefits, stock

options, and other emoluments by virtue of their membership on the Board and their control of the

Company.

Defendant Kennedy

       50.     The principal professional occupation of Defendant Kennedy is his employment

with the Company as its CEO, pursuant to which he has received and continues to receive

substantial monetary compensation and other benefits.         Additionally, Kennedy is a named

defendant in the securities class action entitled Chad Ganovsky v. Tilray, Inc., et al., Case 1:20-

cv-01240 (E.D.N.Y) (the “Securities Class Action”).

Defendants Dopp, Greenwood and St. Clare

       51.     Demand is excused because Defendants Dopp, Greenwood and St. Clare face a

substantial likelihood of liability for their misconduct.

       52.     During the Relevant Period, Defendants Dopp, Greenwood and St. Clare served as

members of the Audit Committee. Pursuant to the Company’s Audit Committee Charter, the

members of the Audit Committee are responsible for, inter alia, reviewing the Company’s

financial statements, press releases, and assuring the adequacy and effectiveness of disclosure

controls, ensure ethical compliance, and otherwise meet their responsibilities as set forth in the

Audit Committee Charter.

       53.     Defendants Dopp, Greenwood and St. Clare breached their fiduciary duties of due

care, loyalty, and good faith, because the Audit Committee, inter alia, allowed or permitted false

and misleading statements to be disseminated in the Company’s SEC filings and other disclosures

and, otherwise, failed to ensure that adequate internal controls were in place regarding the serious

business reporting issues and deficiencies described above. Therefore, Defendants Dopp,
          Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 21 of 28




Greenwood and St. Clare face a substantial likelihood of liability for their breach of fiduciary

duties and any demand upon them is futile.

Defendants Kennedy, Auerbach, Dopp, Greenwood, and St. Clare

       54.     Defendants Kennedy, Auerbach, Dopp, Greenwood, and St. Clare each signed the

false and misleading 2019 Form 10-K. These Defendants willfully or recklessly made and/or

caused the Company to make false and misleading statements to the investing public that failed to

disclose, inter alia, that (i) the purported advantages of the ABG Agreement were significantly

overstated and (ii) the underperformance of the ABG Agreement would foreseeably have a

significant impact on the Company’s financial results.

                                               COUNT I

               (Against the Director Defendants for Breach of Fiduciary Duty)

       55.     Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       56.     The Director Defendants owe the Company fiduciary obligations. By reason of

their fiduciary relationships, the Director Defendants owed and owe the Company the highest

obligation of good faith, fair dealing, loyalty, and due care.

       57.     The Director Defendants violated and breached their fiduciary duties of care,

loyalty, reasonable inquiry, and good faith.

       58.     The Director Defendants engaged in a sustained and systematic failure to properly

exercise their fiduciary duties. Among other things, the Director Defendants breached their

fiduciary duties of loyalty and good faith by allowing the Company to improperly misrepresent

the Company’s publicly reported business performance, as alleged herein. These actions could
          Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 22 of 28




not have been a good faith exercise of prudent business judgment to protect and promote the

Company’s corporate interests.

       59.     As a direct and proximate result of the Director Defendants’ failure to perform their

fiduciary obligations, the Company has sustained significant damages.            As a result of the

misconduct alleged herein, the Director Defendants are liable to the Company.

       60.     As a direct and proximate result of the Director Defendants’ breach of their

fiduciary duties, the Company has suffered damage, not only monetarily, but also to its corporate

image and goodwill. Such damage includes, among other things, costs associated with defending

securities lawsuits, severe damage to the share price of the Company, resulting in an increased cost

of capital, and reputational harm.

                                           COUNT II

             (Against the Director Defendants for Waste of Corporate Assets)

       61.     Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       62.     The wrongful conduct alleged regarding the issuance of false and misleading

statements was continuous, connected, and on-going throughout the Relevant Period. It resulted

in continuous, connected, and ongoing harm to the Company.

       63.     As a result of the misconduct described above, the Director Defendants wasted

corporate assets by, inter alia: (i) paying excessive compensation and bonuses to certain of its

executive officers; (ii) awarding self-interested stock options to certain officers and directors; and

(iii) incurring potentially millions of dollars of legal liability and/or legal costs to defend

Defendants’ unlawful actions.
          Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 23 of 28




       64.      As a result of the waste of corporate assets, the Director Defendants are liable to

the Company.

       65.      Plaintiffs, on behalf of the Company, have no adequate remedy at law.

                                     COUNT III

             (Against Defendants Kennedy And Castaneda For Unjust Enrichment)

       66.      Plaintiffs incorporate by reference and re-allege each and every allegation set forth

above, as though fully set forth herein.

       67.      By their wrongful acts and the omissions of material fact that they caused to be

made, Defendants Kennedy and Castaneda were unjustly enriched at the expense of, and to the

detriment of, the Company.

       68.      During the Relevant Period, Defendants Kennedy and Castaneda either received

bonuses, stock options, or similar compensation from the Company that was tied to the financial

performance or artificially inflated valuation of the Company or received compensation that was

unjust in light of Defendants’ bad faith conduct. Defendants Kennedy and Castaneda also sold

their shares of Tilray stock at inflated prices when they were in possession of material insider

information.

       69.      Plaintiffs, as shareholders and representatives of the Company, seek restitution

from Defendants Kennedy and Castaneda and seek an order from this Court disgorging all profits,

benefits, and other compensation, including any performance-based or valuation based

compensation, obtained by Defendants Kennedy and Castaneda due to their wrongful conduct and

breach of their fiduciary duties.

                                           COUNT IV

                    (For Contribution For Violations Of Sections 10(B)
                             And 21D Of The Exchange Act)
          Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 24 of 28




       70.     Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       71.     Defendant Kennedy is a named defendant in the securities fraud class action also

pending in this Court, captioned Chad Ganovsky v. Tilray, Inc., et al., Case 1:20-cv-01240

(E.D.N.Y).

       72.     Tilray is named as a defendant in the Securities Class Action, which asserts claims

under the federal securities laws for, inter alia, violations of Section 10(b) of the Exchange Act.

If the Company is found liable for violating the federal securities laws, the Company’s liability

will arise, in whole or in part, from the intentional, knowing, or reckless acts or omission of

Defendant Kennedy. Under Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(f), the Company

is entitled to receive contribution from those Defendants in connection with the Securities Class

Action against the Company.

       73.     Defendants Kennedy, Auerbach, Dopp, Greenwood, and St. Clare, as directors and

officers, and otherwise, had the power and/or ability to, and did, directly or indirectly, control or

influence the Company’s general affairs, including the content of public statements about Tilray,

and had the power and/or ability directly or indirectly to control or influence the specific corporate

statements and conduct that violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder. Further, Defendants Kennedy, Auerbach, Dopp, Greenwood, and St.

Clare are liable under Section 21D of the Exchange Act, 15 U.S.C., § 78u-4(f), which governs any

right of contribution asserted pursuant to the Exchange Act.

       74.     As a result, Defendants Kennedy, Auerbach, Dopp, Greenwood, and St. Clare

damaged Tilray and are liable to the Company for contribution.

       75.     Plaintiffs, on behalf of Tilray, have no adequate remedy at law.
              Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 25 of 28




                                      REQUEST FOR RELIEF

WHEREFORE, Plaintiffs demand judgment as follows:

         A.       Against all Defendants and in favor of the Company for the amount of damages

sustained by the Company as a result of Defendants’ breaches of fiduciary duties;

         B.       Directing Tilray to take all necessary actions to reform and improve its corporate

governance and internal procedures to comply with applicable laws and to protect the Company

and its shareholders from a repeat of the damaging events described herein, including, but not

limited to, putting forward for shareholder vote resolutions for amendments to the Company’s By-

Laws or Articles of Incorporation and taking such other action as may be necessary to place before

shareholders for a vote a proposal to strengthen the Board’s supervision of operations and develop

and implement procedures for greater shareholder input into the policies and guidelines of the

Board;

         C.       Awarding to Tilray restitution from Defendants, and each of them, and ordering

disgorgement of all profits, benefits and other compensation obtained by Defendants;

         D.       Awarding to Plaintiffs the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

         E.       Granting such other and further relief as the Court deems just and proper.

                                 DEMAND FOR TRIAL BY JURY

         Plaintiffs demand a trial by jury on issues so triable.


Dated: June 16, 2020
Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 26 of 28



                           GAINEY McKENNA & EGLESTON

                           By: /s/ Thomas J. McKenna
                              Thomas J. McKenna
                           Gregory M. Egleston
                           501 Fifth Avenue, 19th Floor
                           New York, NY 10017
                           Telephone: (212) 983-1300
                           Facsimile: (212) 983-0383
                           Email: tjmckenna@gme-law.com
                           Email: gegleston@gme-law.com
                           Attorneys for Plaintiffs
Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 27 of 28
Case 1:20-cv-04618-UA Document 1 Filed 06/16/20 Page 28 of 28
